Exhibit 10.4

 

AMENDMENT TO THE TOYS 'R' US, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

            WHEREAS, on March 17, 2005, the Company entered into an Agreement
and Plan of Merger with Global Toys Acquisition, LLC, and Global Toys
Acquisition Merger Sub, Inc. (the "Merger Agreement"); and             WHEREAS,
Section 6.15 of the Merger Agreement provides that at or prior to the Effective
Time as defined in the Merger Agreement, the Company shall accelerate the
vesting under and provide for the termination and, no later than fifteen (15)
days following the Closing Date (as defined under the Merger Agreement),
distribution of all amounts under the Toys "R" Us, Inc. Supplemental Executive
Retirement Plan (the "Plan"); and             WHEREAS, the Compensation and
Organizational Development Committee of the Company wishes to amend the Plan to
implement Section 6.15 of the Merger Agreement and for other purposes; and  
          WHEREAS, pursuant to Article XI of the Plan, the Committee has
authorized the following amendment to the Plan;             NOW THEREFORE, the
Plan is hereby amended as follows, effective as of the date indicated:        1.
There is hereby added a new Section 2.5A to read as follows:            
"2.5A     'Compensation' means Compensation as defined under the Savings Plan
(which, as of the date of this Amendment, is defined in Section 1.08(a) of the
Savings Plan, as most recently amended), except as provided in Section 5.5
regarding Disability."        2. Section 2.12 ("Eligible Earnings") is hereby
amended by deleting from such Section the words "Total Compensation" and by
substituting therefor the word "Compensation."        3. Section 2.23 (Total
Compensation) is hereby deleted in its entirety.        4. There is hereby added
a new Article XIII to read as follows:

 

  "ARTICLE XIII
ACCELERATED VESTING AND PLAN TERMINATION

13.1     On March 17, 2005, the Company entered into an Agreement and Plan of
Merger with Global Toys Acquisition, LLC, and Global Toys Acquisition Merger
Sub, Inc. (the "Merger Agreement"). Section 6.15 of the Merger Agreement
provides that at or prior to the Effective Time (as defined in the Merger
Agreement), the Company shall accelerate the vesting under and provide for the
termination and distribution of all amounts under the Plan. Accordingly, in
order to give effect to the Merger Agreement, (i) as of the Effective Time, all
accounts and contributions of any type whatsoever under the Plan shall become
fully vested as of the Effective Time; and (ii) the Plan shall terminate as of
the Effective Time and, as part of that termination, all accounts under the Plan
shall be distributed to Participants hereunder (whether or not then in pay
status) no later than 15 days following the Closing Date (as defined under the
Merger Agreement)."        5. This Amendment shall be effective as of the date
indicated below. Except as amended herein, the Plan shall continue in full force
and effect.             IN WITNESS WHEREOF, the undersigned Officer of the
Company has caused this instrument to be executed this 9th day of June, 2005.

 

                                          

                               

      

                                                  

                                          

                               

      

                                                  

                                          

                               

      

Toys “R” Us, Inc.

                                          

                               

      

(Registrant)                                      

                                          

                               

      

                                                  



                               

By:   

/s/ Deborah M. Derby       

                                          

                               

Name:   

Deborah M. Derby

                               

Title:   

Executive Vice President -

                               

Human Resources